This is an appeal by the employer and its insurance carrier from decisions of the Workmen’s Compensation Board filed February 21, 1946, allowing compensation to claimant in the sum of $500 and continuing the case, and from a decision of July 10, 1946, affirming said award, and also from a decision of October 4, 1946, correcting its -prior decision ■that the employer had waived the question of notice for the reason the question was not raised on the first hearing, and admitting the question had been raised but excusing the failure of notice on the ground the employer had knowledge of the condition and was not prejudiced thereby. Claimant was employed as a typist and bookkeeper and had worked for her employer for six or seven years, and used both hands in typing and also in using the adding machine. On July 20, 1944, she became disabled as a result of a condition of ganglia on the dorsum of both hands. The board found that the condition was due to the nature of her employment and the disability was the natural and unavoidable. result of the condition of ganglia on the dorsum of both hands, an occupational disease suffered by claimant due to the nature of her employment. The evidence supports the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.